USCA4 Appeal: 22-6691      Doc: 11         Filed: 10/18/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6691


        TRAVIS L. WATSON,

                            Plaintiff - Appellant,

                     v.

        ERIK A. HOOKS, Former North Carolina Department of Public Safety Secretary;
        JOSHUA H. STEIN, North Carolina Attorney General; KENNETH LASSITER,
        Former Director of North Carolina Prisons; CLARENCE JOE DELFORGE, III,
        Special Deputy Attorney General,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Loretta C. Biggs, District Judge. (1:22-cv-00191-LCB-LPA)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Travis L. Watson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6691      Doc: 11        Filed: 10/18/2022     Pg: 2 of 2




        PER CURIAM:

              Travis L. Watson appeals the district court’s order accepting the recommendation

        of the magistrate judge and dismissing Watson’s 42 U.S.C. § 1983 complaint under 28

        U.S.C. § 1915A(b).     We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s order. Watson v. Hooks, No. 1:22-cv-00191-

        LCB-LPA (M.D.N.C. filed June 3, 2022 & entered June 6, 2022). We deny Watson’s

        motion to consolidate this appeal with two of his other pending appeals. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2